OFF,CEOFTHEATTORNEY
                     GENERAL.STATE
                                 OFTEXAS
   JOHN    CORNYN




                                        September 28,1999



The Honorable Chad Cowan                           Opinion No. JC-0120
Jones County Attorney
P.O. Box 68                                        Re: Whether a city council may provide a city
Anson, Texas 79501                                 council member with a copy of a tape recording of
                                                   an executive session of the city council, and
                                                   related question (RQ-0066-JC)


Dear Mr. Cowan:

         Under the Open Meetings Act, a tape recording of a closed meeting of a governmental body
is available for public inspection and copying only under a court order issued in litigation involving
an alleged violation of the Act. You ask whether a copy of a tape recording of a closed city council
meeting may be provided to a city council member who did not attend the meeting. You also ask
whether the tape may be provided to a person who was a city council member when she requested
the tape, but who is no longer a city council member.

        We conclude that a member of a governmental body may review the tape recording of a
closed meeting that the member did not attend. The governmental body may not prohibit absolutely
a member from reviewing a tape recording, although, in light of its duty to preserve the tape, the
body may adopt procedures for the review. The governmental body may not, however, provide the
member with a copy of the tape recording. Nor may the governmental body allow a former member
to review the tape once the member has left office.

        You tell us that during a city council meeting of the City of Lueders, Texas, the council went
into executive session. One of the council members was not present at the meeting because she was
out of town. Upon the council member’s return, she requested a copy of the tape recording of the
executive session she had missed. After consulting with the city attorney, the City declined to
provide a copy of the tape to the council member. You tell us that although the council member
made the request for the tape while she was on the city council, she is no longer on the council. See
Memorandum from Honorable Chad Cowan, Jones County Attorney, to Honorable John Comyn,
Texas Attorney General (May 14, 1999) (on file with Opinion Committee).           We must determine
whether the Open Meetings Act prohibits a city council from releasing a tape recording of a closed
meeting under the circumstances you describe.

        As you know, the Open Meetings Act requires every governmental body subject to the Act
to open its meetings to the public. TEX. GOV’TCODEANN. $55 1.002 (Vernon 1994). However, the
Act allows governmental bodies to close their meetings to discuss certain subjects. Id. !j§ 551.071-
The Honorable   Chad Cowan     - Page 2          (JC-0120)




.085 (Vernon 1994 & Supp. 1999). When a closed meeting is allowed, as a general rule the
governmental body must keep either a certified agenda or make a tape recording of the meeting. Id.
5 55 1.103 (Vernon 1994). The governmental body must preserve the agenda or tape for at least two
years after the date of the meeting. Id. 5 55 1.104(a). “The certified agenda or tape of a closed
meeting is available for public inspection and copying only under a court order issued” in litigation
involving an alleged violation of the Act. Id. § 551.104(c). Any person who knowingly discloses
the certified agenda or tape recording to a member of the public in violation of the Act commits an
offense and is subject to criminal and civil penalties. Id. 5 55 1.146.

         In Attorney General Opinion DM-227, this office concluded that a governmental body may
allow a member of the governmental body who participated in a closed session to review the tape
recording of the session in which the member participated. See Tex. Att’y Gen. Op. No. DM-227
(1993) at 2. The opinion explained that in prohibiting the release of a certified agenda or tape
recording of a closed meeting, the Open Meetings Act speaks in terms of release to thepublic. “In
our opinion, a member of a governmental body who participated in a closed meeting may review the
certified agenda or tape recording of a closed meeting without such review constituting a release to
the public.” Id.

          Attorney General Opinion DM-227 also concluded that while a governmental body may
allow a member to review a certified agenda or tape recording of a closed meeting, it is not required
to do so. “Given the purpose of the certified agenda or tape recording, and given the governmental
body’s statutory duty to preserve the certified agenda or tape recording as evidence in the event of
litigation, we believe that each governmental body is authorized to decide for itselfwhether to permit
a member who has participated in a closed meeting to review the certified agenda or tape recording
of that meeting as well as the procedure for allowing such a review.” Id. The opinion said that if
the governmental body chooses to allow members to review the materials, it should adopt, in open
meeting, a procedure for doing so. Id. In other words, Attorney General Opinion DM-227
concluded that while it would not be a violation of the Open Meetings Act for a governmental body
to allow one of its member to review the certified agenda or tape recording of a closed meeting, the
body could prohibit a member from doing so.

         We agree with the conclusion in Attorney General Opinion DM-227 that the release of a tape
recording or certified agenda to the member of the governmental body is not a release to the public
in violation of the Open Meetings Act. While Attorney General Opinion DM-227 reached this
conclusion with respect to a member who had participated in the closed meeting, we think the same
reasoning applies to a member who did not attend the closed meeting. Neither type of disclosure
constitutes a release of information to the public as prohibited by the Act. See TEX. GOV’T CODE
ANN. §§ 551.104(c), .146(a) (Vernon 1994). Accordingly, we conclude that it is not a violation of
the Open Meetings Act to allow a member of a governmental body who did not participate in a
closed meeting to review the certified agenda or tape recording of the meeting.

       We disagree, however, with the conclusion in Attorney General Opinion DM-227 that a
governmental body may prohibit a member from reviewing a certified agenda or tape recording. In
The Honorable   Chad Cowan     - Page 3           (JC-0120)




our view, access to the records is a necessary part of the member’s fulfillment of his or her duties.
A governmental body cannot adopt a policy that prevents a member of the body from performing
the duties of office.

         Courts and this office have recognized in other contexts that a governmental body may not
prevent one or some of its members from performing his or her duties absent authority for doing so.
For example, in Garcia v. Angelini, the court was faced with a situation in which two factions of a
school district board of trustees were in dispute with one another. Garcia Y. Angelina, 412 S.W.2d
949, 95 1 (Tex. Civ. App.-Eastland     1967, no writ). After a particularly contentious meeting, one
group of trustees barred the other group from attending future meetings of the board, alleging that
the barred members had resigned. The court held that, because the barred members had not resigned,
one group of the board “had no power to prohibit or bar [the other group] from attending and
participating in meetings and proceedings of the school board in their official capacity.” Id.

          In Attorney General Opinion JM-119, this office considered whether a community college
district board of trustees could release to an individual trustee documents that were not subject to
release under the Open Records Act. Like the Open Meetings Act, the Open Records Act proscribes
the release of certain information to the public. The opinion concluded that “when a trustee of a
community college district, acting in his official capacity, requests information maintained by the
district, he is not a member of the ‘public’ for purposes of the Open Records Act.” Tex. Att’y Gen.
Op. No. JM-119 (1983) at 2. Instead, because the board of trustees is responsible for maintaining
the records of the college district, “it logically follows that a member of that board has an inherent
right of access to such records, at least when he requests them in his official capacity.” Id. at 3.
“Without complete access to district records, such trustee could not effectively perform his duties.”
Id.

         Subsequent opinions of this office have aftirmed the principle laid out in Attorney General
Opinion JM-119. See Tex. Att’y Gen. LO-98033, at 2 (concluding that member of governmental
body may review certified agenda and tape recording); LO-93-69, at 5-6 (concluding that member
of Texas Board of Medical Examiners has right of access to agency personnel and investigative
files); LO-88-103, at 3 (concluding that majority of state board could not prohibit a member from
viewing information available to the entire board and necessary for the member to discharge her
duties).

        While no Texas court that we know of has directly addressed the issue of a public officer’s
right of access to the records of his office, the courts of at least one other state have recognized this
inherent right. In a New York case, a majority of a local board of education directed board
employees to withhold certain information from other board members, limiting release to what the
majority felt the other members needed to know. A board member sought to compel release of the
The Honorable   Chad Cowan      - Page 4          (JC-0120)




information.   The court agreed, citing the member’s right of access to all records of the board in
order to perform his duties:

                A member of a Board of Education has broad supervisory
                responsibility over the expenditure of district funds and the efficiency
                of the school system. He is elected to act upon behalf of the people
                and to do this he must have full information concerning the whole
                operation, in the absence of statute or rule of the Commissioner of
                Education to the contrary. He is presumed to be as trustworthy with
                information pertaining to the District and its work         All records,
                except any specifically restricted by statute or duly adopted rule of
                the Commissioner ofEducation, must be made open for inspection by
                a member of the Board of Education.

                        The Court is of the opinion that the majority members of the
                Board of Education may not, by resolution or otherwise, restrict this
                right of every board member to be fully acquainted with the records
                and business of the district.

King v. Ambellan,   173 N.Y.S.2d 98, 100 (N.Y. Sup. Ct. 1958)

         This principle was affirmed in another New York case, in which a public library trustee
sought access to the office tiles and records ofthe library. Gorton v. Dow, 282 N.Y.S.2d 841 (N.Y.
Sup. Ct. 1967). The court said: “It is axiomatic that a trustee of a municipal corporation, having the
ultimate responsibility over the affairs of the corporation, has an absolute right to inspect the records
maintained by that corporation.” Id. at 842 (citation omitted). While a trustee could have access to
the records, the board could adopt reasonable regulations with respect to that access, “as long as such
regulations do not impede, hinder or unduly delay an inspection ofrecords by a trustee.” Id. at 844.
“Some reasonable regulation is not only proper, but indispensable.          Records must be preserved.
They should not be allowed off the premises.” Id. at 843.

         In Texas, under the Open Meetings Act, a governmental body is responsible for preparing
and preserving the certified agenda or tape recording of a closed session. TEX. GOV’T CODE ANN.
$5 551.103(a), .104(a) (Vernon 1994). It is conceivable that the performance ofthese duties might
call for a member’s review of the certified agenda or tape recording. Thus it follows that a member
of the governmental body must be allowed access to the materials in order to fulfill the member’s
duty to prepare and preserve them. Access need not be limited, however, to purposes relating to
duties under the Open Meetings Act. In our view, the general responsibilities of a public official
encompass access to the records of the office.

        We recognize that certified agendas and tape recordings are not part of a governmental
body’s general records, nor are they intended to serve as the official record or minutes of a closed
meeting. Instead, they are required by statute to be created and preserved for the specific purpose
The Honorable   Chad Cowan    - Page 5          (JC-0120)




of serving as evidence in any litigation involving an alleged violation of the Open Meetings Act.
Id. $ 551.104. Certified agendas and tape recordings are to be preserved and made available for
public inspection only under a court order after an inspection by the court that must be in camera.
Id. Even the attorney general lacks authority to review certified agendas or tapes of executive
sessions to determine compliance with the Open Meetings Act. See Tex. Att’y Gen. ORD No. 495
(1988) at 4-5.

         However, we do not find our conclusion to be inconsistent with the Open Meeting Act’s
prohibition only on release of the information to thepublic. Furthermore, we think it is a logical
corollary to the duty of the members of a governmental body to create and preserve the records in
accordance with the Act. The members remain subject to the penalties of the Act if they fail to
preserve the agenda as required or if they allow the records to be released to the public. See TEX.
GOV’TCODEANN. $5 551.141, ,142, ,146 (Vernon 1994). For thisreason, we thinkagovernmental
body may and should adopt procedures for reviewing the records that will ensure their preservation
and confidentiality.

        Accordingly, we conclude that a member of a governmental body may review the certified
agenda or tape recording of a closed meeting, whether or not the member participated in the meeting.
A governmental body may adopt a procedure for reviewing the materials, in light of its duty to
preserve the materials and of the penalties for not doing so. But it may not absolutely prohibit
review of the records by a member of the body. Attorney General Opinion DM-227 is overruled to
the extent it concludes that a governmental body could adopt a policy prohibiting a member of the
body from reviewing the certified agenda or tape recording of a closed meeting.

        While a member of a governmental body may review the tape recording of a closed. session,
in no event may the member receive a copy of the tape recording for his or her own use. In Attorney
General Letter OpinionNo. 98-033, this office explained that the statutory provisions governing the
release of closed meeting tapes imply that no release not authorized by the statute is permitted:

                          Few items under the control of a governmental body are
                hedged about with such statutory deference as the certified
                agenda/tape recording of an executive session. It is specifically
                required to be “preserved” for at least two years, and it may be made
                available to the public only under court order. Section 55 1.104 itself
                seems to contemplate but a single copy: “A governmental body shall
                preserve the certified agenda or tape recording of a closed meeting.”
                (Emphasis added). Furthermore, were a governmental body to permit
                one board member to copy the recording, it could hardly deny any
                member the right to do so, and the risk of unauthorized release may
                be expected to increase exponentially with each duplication. In our
                opinion, the legislature was simply too careful in drafting section
                 551.104 to permit us, or any governmental body, to imperil its
                 directive by authorizing such a casual and ill-considered release. If
The Honorable   Chad.Cowan     - Page 6          (JC-0120)




                the legislature had intended to allow members of a governmental
                body to copy a tape recording of an executive session, we believe it
                would have expressly authorized them to do so, subject to precise
                restrictions on use and dissemination of the copies.

Tex. Att’y Gen. LO-98-033, at 2-3 (footnote omitted).     Thus, the city council could not have
provided the council member with a copy of the tape recording of the closed meeting.

         Finally, the tape recording of a closed session may not be reviewed by a member of a
governmental body once the member has left office, even ifthe request was made before the member
left office. Once a member of a governmental body leaves office, she becomes a member of the
public and she has no more need for access to the records in order to fulfill her public duties. Under
the Open Meetings Act, a tape recording of a closed meeting may be released to the public only
under a court order. TEX. GOV’T CODE ANN. 5 551.104(c) (Vernon 1994). Accordingly, the city
council may not allow the person who missed a closed meeting of a city council to review the tape
recording of the meeting now that she is no longer a city council member.
The Honorable   Chad Cowan    - Page 7          (JC-0120)




                                       SUMMARY

                         A member of the governmental body may review the tape
                recording of a closed meeting that the member did not attend. A
                governmental     body may adopt a procedure for reviewing the
                recording, but it may not absolutely prohibit review by a member of
                the body. Attorney General Opinion DM-227 is overruled to the
                extent it concludes that a governmental body could adopt a policy
                prohibiting a member ofthe body from reviewing the certified agenda
                or tape recording of a closed meeting. The governmental body may
                not, however, provide the member with a copy of the tape recording.
                Nor may the governmental body allow a member to review the tape
                once the member has left office.

                                              You s ve      truly,



                                            4JY
                                              JOHN     CORNYN
                                                                     0


                                              Attorney General of Texas
                                                                         -+T-




ANDY TAYLOR
First Assistant Attorney General

CLARK RENT ERVIN
Deputy Attorney General - General Counsel

ELIZABETH ROBINSON
Chair, Opinion Committee

Barbara Griffin
Assistant Attorney General - Opinion Committee